Summary Prospectus August 5, 2015 Rx Traditional Allocation Fund Institutional | RXAIX | 78348 C803 Class A | RXAAX | 78348 C852 Class C | RXACX | 78348 C878 The Fund’s statutory Prospectus and Statement of Additional Information dated March 1, 2015, as supplemented through August 5, 2015, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. You can find the Fund’s Prospectus and other information about the Fund online at www.aifunds.com . You can also get this information at no cost by calling 866-410-2006 or by sending an e-mail request to info@americanindependence.com . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC Insured • May Lose Value • No Bank Guarantee Click here to view the fund’s statury prospectus or statement of additional infromation FUND SUMMARY – RX TRADITIONAL ALLOCATION FUND (formerly, Rx MAR Aggressive Growth Fund) Investment Objective. The primary objective of the Rx Traditional Allocation Fund (the “Fund”) is long-term aggressive growth. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund (or in any American Independence Fund or other Rx Fund). More information about these and other discounts is available from your financial professional and in the “Investing With The Funds” section starting on page 45 of the Funds’ Prospectus. Institutional Class Shares Class A Shares Class C Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.90% 0.90% 0.90% Distribution and Service (12b-1) Fees None 0.38% 1.00% Other Expenses 4.38% 4.38% 4.38% Acquired Fund Fees and Expenses 0.29% 0.29% 0.29% Total Annual Fund Operating Expenses 5.57% 5.95% 6.57% Fee Waivers and Expense Reimbursements -4.23% -4.23% -4.23% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 1.34% 1.72% 2.34% Class C shares will be assessed a 1.00% contingent deferred sales charge if redeemed within one year of date of purchase. Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year. RiskX Investments, LLC (“RiskX Investments” or the “Adviser”) has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2016 in order to keep the Total Annual Fund Operating Expenses to 1.05%, 1.43% and 2.05% of the Fund’s average net assets for Institutional Class Shares, Class A Shares and Class C Shares, respectively. The contractual expense limitation does not apply to any taxes, brokerage commissions, interest on borrowings, acquired fund fees, extraordinary expenses, or short sale dividend and interest expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense limitation. The expense limitation may be terminated only by approval of the Board. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year Institutional Class Shares $136 $1,285 Class A Shares $740 $1,887 Class C Shares $340 $1,565 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).
